DETAILED ACTION
Claims 1 - 2 of U.S. Application No. 17338650 filed on 06/03/2021 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1: the last paragraph in claim 1 recites among other things, “…the plurality of elastic nodules are included in a first electrostatic actuation layer of the actuator…”. Also, the last paragraph in claim 1 recites, “…the plurality of elastic nodules being a first plurality of elastic nodules; and, a second plurality of elastic nodules, …, are (referring to the second plurality of nodules) included in at least one second electrostatic actuation layer”.
It is not clear how “the plurality of nodules” which are disposed in/are a part of the first electrostatic actuation layer, in the same time, comprise a second plurality of nodules disposed in a second electrostatic actuation layer!? The two limitations are contradictory and raises doubts on the location of the nodules.
For examination purposes, the limitations in question will be interpreted as: “ wherein the actuator further comprises a first electrostatic actuation layer, and a second electrostatic actuation layer;
The first electrostatic actuation layer of the actuator comprises a first substrate, a second substrate, and a first plurality of elastic nodules;
The second electrostatic actuation layer of the actuator comprises a first substrate, a second substrate, and a second plurality of elastic nodules;
the second plurality of elastic nodules in the second electrostatic actuation layer are arranged to be non-aligned with the first plurality of elastic nodules in the first electrostatic actuation layer.



Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1: the limitations “…wherein the actuator further comprises a first electrostatic actuation layer, and a second electrostatic actuation layer; the first electrostatic actuation layer of the actuator comprises a first substrate, a second substrate, and a first plurality of elastic nodules; the second electrostatic actuation layer of the actuator comprises a first substrate, a second substrate, and a second plurality of elastic nodules; the second plurality of elastic nodules in the second electrostatic actuation layer are arranged to be non-aligned with the first plurality of elastic nodules in the first electrostatic actuation layer” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claim 2 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2: the limitations “…wherein the compression space is divided into a first zone in which the first and second conductive surfaces are present and a second zone in which the first and second conductive surfaces are absent, the relative movement of the first and second conductive surfaces toward each other compressing the first zone but not the second zone” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832